Case 8:21-cv-00151-CEH-AAS Document 19 Filed 03/01/21 Page 1 of 6 PageID 694




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CRYSTAL LAKE COMMUNITY
ASSOCIATION, INC.,

      Plaintiff,

v.                                                  Case No: 8:21-cv-151-CEH-AAS

PATRICK ZILIS, HOMETOWN
AMERICA COMMUNITIES INC.,
HOMETOWN AMERICA
MANAGEMENT, LLC,
HOMETOWN COMMUNITIES
LIMITED PARTNERSHIP, REALTY
SYSTEMS, INC., MHC OPERATING
LIMITED PARTNERSHIP, EQUITY
LIFESTYLE PROPERTIES, INC.,
MHC CRYSTAL LAKE, LLC, ERIC
ZIMMERMAN, STANLEY MARTIN,
SCOTT MAUPIN, SYDNEY
MORRIS, LINDA TOLENTINO,
KATE RUSSO, FLORIDA
MANUFACTURED HOUSING
ASSOCIATION, INC., J. ALLEN
BOBO, LUTZ, BOBO & TELFAIR,
P.A. and HOMETOWN
COMMUNTIES, LLC,

      Defendants.
___________________________________/

                         ORDER TO SHOW CAUSE

      This matter comes before the Court sua sponte. Plaintiff, Crystal Lake

Community Association, Inc., initiated this action by filing a two-count complaint in

the Sixth Judicial Circuit in and for Pasco County, Florida. Doc. 1-1. The action was

removed to federal court by Defendants based on the Court’s original jurisdiction over
Case 8:21-cv-00151-CEH-AAS Document 19 Filed 03/01/21 Page 2 of 6 PageID 695




the Plaintiff’s claim brought under the Americans with Disabilities Act (“ADA”). Doc.

1. Defendants alternatively asserted subject matter jurisdiction is proper in this court

based on the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). Id.

On February 25, 2021, Plaintiff amended its complaint dropping the federal claim

under the ADA and stating only a single cause of action under Florida law. Doc. 16.

Neither the original complaint nor the amended complaint explicitly cites to the

CAFA, and it is not apparent from review of the Amended Complaint that the Court

has jurisdiction on this basis. Absent subject matter jurisdiction under the CAFA, the

Court still has supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28

U.S.C. § 1367(a). However, given the nature of the sole state law claim, the

circumstances of this case, and the procedural posture, the Court finds retaining

jurisdiction is likely inappropriate here.

                                   BACKGROUND

       In its Amended Complaint, Plaintiff sues on behalf of itself in its representative

capacity and 450 current and former mobile homeowners in the Crystal Lake Mobile

Home Park. Doc. 16 at 3. Plaintiff names eighteen individual and corporate

Defendants it alleges fit into four defined relationships: Hometown Park Sale

Defendants, MHC/ELS Park Purchase Defendants, FMHA Trade Association

Defendant, and Lutz Bobo Law Firm Defendants. Id. at 3–4. At least half of the

Defendants are alleged to be Florida citizens, some are non-Florida citizens, and the




                                             2
Case 8:21-cv-00151-CEH-AAS Document 19 Filed 03/01/21 Page 3 of 6 PageID 696




citizenship of the LLC and LP Defendants is unclear.1 Id. ¶¶ 8–27. Plaintiff is a Florida

citizen. Id. ¶ 4. Plaintiff sues Defendants for alleged violations of Florida’s Antitrust

Act, Chapter 542, Fla. Stat.

                                     DISCUSSION

       A. Supplemental Jurisdiction

       When this action was removed, the Court had original jurisdiction over

Plaintiff’s federal ADA claim, see 28 U.S.C. § 1331, and supplemental jurisdiction over

Plaintiff’s pendent state law claim, see 42 U.S.C. § 1367(a). See United Mine Workers v.

Gibbs, 383 U.S. 715, 725 (1966). Because subject matter jurisdiction existed at the time

of removal, Plaintiff’s subsequent amendment eliminating its federal claim did not

divest the Court of its subject matter jurisdiction over the remaining state law claim.

See Behlen v. Merrill Lynch, 311 F.3d 1087, 1095 (11th Cir. 2002) (noting that “court

had discretion to retain jurisdiction over the state law claims even after Behlen

amended the complaint to remove any federal cause of action”).

       While the Court is not required to remand the case here, it may nevertheless

decline to continue exercising supplemental jurisdiction over Plaintiff’s remaining

state law claim. See 28 U.S.C. § 1367(c); Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,

357 (1988) (noting that “a district court has discretion to remand to state court a

removed case involving pendent claims upon a proper determination that retaining



1
 See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir.
2004) (noting that citizenship of an LLC and an LP for purposes of diversity jurisdiction is
the citizenship of its members or partners, respectively).
                                             3
Case 8:21-cv-00151-CEH-AAS Document 19 Filed 03/01/21 Page 4 of 6 PageID 697




jurisdiction over the case would be inappropriate.”); Raney v. Allstate Ins. Co., 370 F.3d

1086, 1088–89 (11th Cir. 2004). When deciding whether to exercise supplemental

jurisdiction over a particular case, district courts consider “the circumstances of the

particular case, the nature of the state law claims, the character of the governing state

law, and the relationship between the state and federal claims,” as well as “the values

of judicial economy, convenience, fairness, and comity.” City of Chicago v. Int’l College

of Surgeons, 522 U.S. 156, 173 (1997) (internal quotations omitted) (quoting Cohill, 484

U.S. at 350). Given the early stage of this proceeding and the filing of the Amended

Complaint, in which the sole federal claim has been dropped, along with consideration

of the principles of judicial economy, convenience, fairness, and comity, the Court is

not inclined to exercise its discretion to retain jurisdiction over Plaintiff’s remaining

state law claim.

       B. CAFA Jurisdiction

       The initial Complaint and Amended Complaint allege state court jurisdiction,

citing Fla. Stat. § 542.30. Doc. 1-1 ¶ 29; 16 ¶ 29. Further, Plaintiff alleges that it seeks

damages over $30,000, the jurisdictional amount for state law claims. Doc. 1-1 ¶ 31,

Doc. 16 ¶ 31. Complete diversity of jurisdiction is not alleged. Plaintiff does not allege

the applicability of the CAFA.

       In their notice of removal, Defendants claim the Court has subject matter

jurisdiction under 28 U.S.C. § 1453 and the CAFA. Although Plaintiff does not

specifically recite class action allegations under CAFA in its Amended Complaint,

CAFA’s mass action provisions extend federal diversity jurisdiction to certain actions
                                             4
Case 8:21-cv-00151-CEH-AAS Document 19 Filed 03/01/21 Page 5 of 6 PageID 698




brought individually by large groups of plaintiffs. 28 U.S.C. § 1332(d)(11). The

Eleventh Circuit has identified at least four requirements for an action to be deemed a

mass action. “These requirements are: (1) an amount in controversy requirement of an

aggregate of $5,000,000 in claims; (2) a diversity requirement of minimal diversity; (3)

a numerosity requirement that the action involve the monetary claims of 100 or more

plaintiffs; and (4) a commonality requirement that the plaintiffs’ claims involve

common questions of law or fact.” Lowery v. Alabama Power Co., 483 F.3d 1184, 1202–

03 (11th Cir. 2007). It is not apparent from review of the Amended Complaint that

these requirements have been met to invoke this Court’s jurisdiction under the CAFA.

Specifically, the Court notes that the Amended Complaint does not allege an amount

in controversy to satisfy jurisdiction under the CAFA.

      Accordingly, it is hereby ORDERED:

      Plaintiff and Defendants are directed to SHOW CAUSE as to why this action

should not be remanded to the Sixth Judicial Circuit in and for Pasco County, Florida,

on the basis that the circumstances of this case, the nature of the state law claim, the

character of the governing state law, the relationship between the state and federal

claim, as well as considerations of judicial economy, convenience, fairness, and

comity weigh in favor of the Court declining supplemental jurisdiction. Additionally,

the parties should address whether the CAFA applies to Plaintiff’s state law claim and

provides an independent basis for invoking this Court’s subject matter jurisdiction.




                                           5
Case 8:21-cv-00151-CEH-AAS Document 19 Filed 03/01/21 Page 6 of 6 PageID 699




      The parties shall file a written response with the Court within FOURTEEN (14)

DAYS from this Order. Failure to respond within the time provided will result in the

remand of this action without further notice.

      DONE AND ORDERED in Tampa, Florida on March 1, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                          6
